liGAUDIN, Judge.
Is a playground baseball coach liable if he hits a practice fly ball to a fairly experienced nine-year-old player who loses the ball in the sun and is struck by the ball in the face? A trial judge in the 24th Judicial District Court said no. We affirm.
This accident occurred at approximately 5:30 p.m. on June 10, 1993 at Delta Playground in Metairie, Louisiana. The coach, Duaine McMullin, sent young John Coyle to right field, then hit a practice ball to him. According to the record, John “lost the ball in the sun and it hit him in the face,” causing injuries.
John’s parents, Mr. and Mrs. John Coyle Sr., sued McMullin, and the Parish of Jefferson and/or the Jefferson Parish Recreational Department. Petitioners charged the named defendants with negligence by:
(a) failure to properly supervise/train the coaches or participants for safety and/or baseball fundamentals;
(b) failure to provide a safe position and/or location within which to participate in sports;
(c) failure to provide and/or require adequate protection or guards such as mouthpieces; and
(d) in operating a sports program in a careless and reckless manner in utter disregard for the safety of others.
IzMcMullin and the other defendants ultimately filed a motion for summary judgment, which was granted on August 27, 1996. All claims were dismissed.
John was not new to youth baseball. He had played the previous season and was rated among the better players. His current team had practiced twice a week and had played a least five games before this accident.
Prior to the start of the season, McMullin had conducted a safety meeting with the players and had graded them in hitting, throwing and catching. John was given an “A” grade.
While plaintiffs’ rights in this state and elsewhere appear to be ever expanding, we are unaware of any jurisprudence, under the *2facts and circumstances of this case, that would hold the coach and his employers or supervisors liable. Accordingly, the trial judge was correct in granting the motion for summary judgment.
AFFIRMED.